Citation Nr: 1209315	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to March 20, 2008 and in excess of 30 percent prior to February 11, 2010.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD since February 11, 2010.

3.  Entitlement to initial ratings for type II diabetes mellitus in excess of 10 percent prior to March 15, 2006, and in excess of 30 percent since March 15, 2006.

4.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected residuals of a shell fragment wound of the left calf with retained foreign bodies.

5.  Entitlement to service connection for a right hand disorder, to include skin and neurological disorders, to include as secondary to herbicide exposure and service-connected type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had three years of active service from November 1966 to June 1970.  He apparently had additional duty in the National Guard.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

All issues except for entitlement to initial ratings for PTSD in excess of 10 percent prior to March 20, 2008, and in excess of 30 percent prior to February 10, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 6, 2008, PTSD was more likely than not productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From March 6, 2008, to February 10, 2010, PTSD was more likely than not productive of occupational and social impairment with reduced reliability and productivity.
CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, prior to March 6, 2008, the criteria for a 30 percent evaluation, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  With resolution of reasonable doubt in the Veteran's favor, from March 6, 2008, to February 10, 2010, the criteria for a 50 percent evaluation, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided to the Veteran in November 2006 and May 2008 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claims.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  The RO obtained Social Security Administration records.  

Even though the Board is remanding the claim of entitlement to a rating in excess of 50 percent for PTSD since February 11, 2010, for another VA examination and additional VA records, the RO afforded the Veteran a VA examination prior to February 11, 2010, and obtained VA treatment records dated from November 2006 thru February 11, 2010.  Although the claimant reported in January 2007 that he had been treated at a Vet Center once, there is no indication that he was treated there during the appeal period - that is, on or after November 15, 2006.  While the appellant stated in a July 2009 VA Form 21-4142 that he had received treatment at the Albany VA Medical Center from 2003 to 2009 for, among other things, PTSD, the September 16, 2009, VA treatment record from that facility shows that the claimant's prior psychiatric treatment was at VA facilities in Vermont, records of which the RO had obtained.  Therefore, a remand of the issues of entitlement to initial ratings for PTSD in excess of 10 percent prior to March 20, 2008, and in excess of 30 percent from March 20, 2008, to February 10, 2010, to obtain additional records from the VA (both a medical center and a Vet Center) or to obtain another VA examination is unnecessary.  In short, there is no error or issue that precludes the Board from addressing the merits of this appeal as to these issues.

Governing law and regulations

In July 2007, the RO granted service connection for PTSD.  The RO assigned a 10 percent rating effective November 15, 2006.  In February 2010, the RO assigned a 30 percent disability rating for PTSD effective March 20, 2008.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (the Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Rating criteria
 
PTSD is evaluated under the general rating formula for mental disorders.  Under those criteria, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.
 
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Global Assessment of Functioning
 
Global Assessment of Functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).
 
Global Assessment of Functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Analysis

The record on appeal demonstrates that, in addition to PTSD, medical professionals have diagnosed adjustment disorder not otherwise specified, adjustment disorder with depressed mood, tobacco use disorder, depressive disorder not otherwise specified, cocaine dependence in full sustained remission, cannabis dependence in full sustained remission, and hallucinogen dependence in full sustained remission.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  All psychiatric symptoms will be considered in the ratings assigned.

Although the Veteran attributed his illegal drug use to PTSD in his August 2007 notice of disagreement, the appellant in September 2009 reported that he quit using illegal drugs in 2001. Thus, there is no competent evidence of recent psychiatric impairment from use of illegal drugs.  2009 VA treatment records indicate that the Veteran's PTSD symptoms include depressive symptoms.  Therefore, the Board will attribute all reported current psychiatric symptomatology to the PTSD. 

A review of the April 2007 VA examination report as well as VA treatment records reflects that from prior to March 6, 2008, PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  On the other hand, a review of the VA treatment records and September 2008 private psychological evaluation for the purpose of Social Security disability benefits shows that from March 6, 2008, to February 10, 2010, PTSD was productive of occupational and social impairment with reduced reliability and productivity.

The April 2007 VA examiner described the Veteran's PTSD as being mild in severity and indicated that there was mild impairment in social functioning and no impairment in work functioning.  The examiner assigned a Global Assessment of Functioning score of 70.  The examiner, however, noted that the claimant had sleep disturbance manifested by never getting more than two hours of sleep.  Thus, there is evidence that the Veteran had chronic sleep impairment.  Moreover, the examiner indicated that the Veteran had social isolation.  In addition, a January 2008 VA treatment record reveals that the Veteran's mood was depressed.  

While there was no evidence of suspiciousness, panic attacks, or mild memory loss, the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

The Board has carefully weighed the evidence of record and finds that there exists an approximate balance of evidence for and against the claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, even though all of the criteria for a 30 percent disability rating have not been met, the Board finds that the evidence is equipoise as to whether prior to March 6, 2008, the Veteran's PTSD was manifested by occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depressed mood and chronic sleep impairment.  Thus, a 30 percent rating is warranted for this time.

Turning to whether a 50 percent disability rating for PTSD is warranted for the period from prior to March 6, 2008, the January 2008 VA treatment record reveals that the Veteran's affect was blunted but not in any way flat.  At the April 2007 VA examination and in January 2008, the claimant's speech was normal.  At the April 2007 VA examination, the appellant denied any history of anxiety or panic attacks and he reported that his concentration was "mostly good."  April 2007 VA PTSD examination report, page 5.  The examiner noted that there was no evidence of any cognitive impairment.  In January 2008, there was no sign of memory impairment.  There was no evidence of impaired judgment or abstract thinking, or disturbances of motivation and mood.

As noted above, the April 2007 VA examiner indicated that there was mild impairment in social functioning, manifested by social isolation, and no impairment in work functioning.  The Veteran was employed thru March 6, 2008; he stopped working in June 2008.  At the VA examination, the claimant reported that he had always had good performance reviews.  The examiner noted that the Veteran did display some impairment in social functioning as manifested by estrangement from many members of his family and limited socialization.  The appellant did, however, get along well with his current spouse.  Despite this social impairment, the VA examiner assigned a Global Assessment of Functioning score of 70, indicating a mild impairment of functioning.  

A January 2007 VA treatment record shows that a VA social worker assigned a Global Assessment of Functioning score of 55.  The mental status evaluation done in conjunction with the assignment of that score, however, showed no abnormalities.  The Court has held that the value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Thus, the Board does not give much weight to the Global Assessment of Functioning score of 55 assigned by the VA social worker.  Therefore, the Board gives greater weight to the Global Assessment of Functioning score assigned by the VA examiner than the January 2007 VA social worker.

In light of the above, the evidence shows that the appellant's occupational and social impairment was not severe enough to be considering having difficulty establishing and maintaining effective work and social relationships.

While the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule (see Mauerhan, 16 Vet. App. at 442), the Board has not identified any other aspects of the Veteran's service-connected PTSD that would allow for the conclusion that the criteria for a 50 percent rating have been approximated, and the appellant has pointed to no such pathology prior to March 6, 2008.

With respect to the period from March 6, 2008, to February 10, 2010, the Veteran's PTSD was shown to be of greater severity.  Starting with an April 2008 VA treatment record, the evidence reflects that his affect was for the most part described as flat or somewhat flat.  Accordingly, there was evidence of flattened affect.  At the September 2008 private psychological evaluation, the psychologist described the claimant's attention and concentration as mildly impaired.  The psychologist noted that the Veteran had had some difficulties learning new tasks and performing complex tasks.  Therefore, the evidence shows that the claimant had difficulty in understanding complex commands.  Starting with a March 6, 2008, VA treatment record, the evidence shows that his judgment was for the most part described as fair.  Thus, there was evidence of impaired judgment.  The appellant stopped working in June 2008.  The September 2008, private psychologist noted that the Veteran would have some difficulty relating to others and dealing with stress.  Also, starting in March 2009, VA medical providers assigned Global Assessment of Functioning scores ranging from 55 to 51.  Hence, there is evidence of difficulty establishing and maintaining effective work and social relationships.

While there was no evidence of circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, impairment of short- and long-term memory, impaired abstract thinking, or disturbances of motivation and mood, the Board again notes that its inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, 16 Vet. App. at 442.  Thus, for this period a 50 percent rating, but no higher is warranted.

Turning to whether a 70 percent disability rating for PTSD is warranted for the period from March 6, 2008, to February 10, 2010, there is no evidence of suicidal ideation, obsessive rituals that interfere with routine activities, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran's spouse was concerned about his anger outbursts.  Although the appellant reported in September 2009 that when he is enraged, he experiences fleeting fantasies of violence against others and even though a VA psychiatrist noted that his problem list included mood irritability, the claimant indicated that he had not acted on these impulses.  He consistently denied homicidal ideation, intent, or plan.  In November 2009, the appellant denied becoming physical violent during marital arguments.  A December 2009 VA treatment record shows that there was no history of assault.  Thus, there is no evidence of impaired impulse control, such as unprovoked irritability with periods of violence.

Even though the Veteran's mood was described as depressed, there was no evidence of a near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  A September 2009 VA treatment record reflects that while his level of irritability with his coworkers had become an issue that prevented him from working effectively, the appellant reported that he retired in part because of his back pain and in part because of his irritability was making it difficult for him to function at his job.  A November 2009 VA treatment record shows that the claimant reported that while he could not deal with social conflicts at work, he had never been fired from a job, and that he had never left any job on bad terms, which had allowed him to use each job as a reference.  The Veteran's spouse reported to a January 2010 VA general medical examiner that the appellant was receiving Social Security disability benefits primarily because of his PTSD and his inability to get along with other people.  Yet, the Social Security Administration decision reflects that he was granted Social Security disability benefits because of his back disorder only.

As for social impairment, a VA psychiatrist in September 2009 noted that the problem list included interpersonal relationships.  The September 2008 private psychological examination report reflects that the Veteran did a few friends with whom he spent time.  A December 2009 VA treatment record reveals that he talked regularly to some Vietnam veterans.

The Global Assessment of Functioning scores ranging from 55 to 51 reflect that his depression is not severe enough to affect the ability to function independently, appropriately, and effectively, and that his disability picture was not more approximated by a difficulty in adapting to stressful circumstances (including work or a worklike setting) or an inability to establish and maintain effective relationships.  While such score is indicative of serious symptoms, or serious impairment in functioning, the extent of the Veteran's disability picture is appropriately addressed by the 50 percent rating during the period in question.  Therefore, the Global Assessment of Functioning scores, standing alone, do not serve as a basis for an evaluation in excess of 50 percent for any portion of the period from March 6, 2008, to February 10, 2010.

While the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule (see Mauerhan, 16 Vet. App. at 442), the Board has not identified any other aspects of the Veteran's service-connected PTSD that would enable it to conclude that the criteria for a 70 percent rating have been approximated, and the appellant has pointed to no such pathology.

As to extraschedular consideration, the symptoms presented by the claimant's PTSD - depressed mood, chronic sleep impairment, social isolation, flattened affect, difficulty in understanding complex commands, impaired judgment, and difficulty establishing and maintaining effective work and social relationships - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 30 percent evaluation, but not higher, prior to March 6, 2008, is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.

A 50 percent evaluation, but not higher, from March 6, 2008, to February 10, 2010, is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The last VA medical record regarding treatment for PTSD is dated February 10, 2010.  Therefore, the AMC should attempt to obtain any records regarding PTSD treatment since February 10, 2010.

The Veteran last underwent a VA PTSD examination in April 2007.  Given the passage of time, the appellant should be afforded another VA PTSD examination.

The appellant reported in a July 2009 VA Form 21-4142 that he had received treatment at the Albany VA Medical Center from 2003 to 2009 for, among other things, his service-connected diabetes mellitus.  The RO obtained records from that facility from April to December 2007 and from July 2009 to February 2010.  The AMC should attempt to obtain all records from the Albany VA Medical Center from November 2006 to April 2007, from January 2008 to July 2009, and from February 2010 to the present.  

The RO in February 2010 assigned a 20 percent disability rating for type II diabetes mellitus effective March 15, 2008, on the basis that the Veteran was taking metformin, an oral medication, that day.  The Board notes that the appellant was taking metformin prior to that date.  See July 16, 2007, VA treatment record.  The medical evidence of record does not indicate whether metformin is an oral hypoglycemic agent - a criterion for a 20 percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Moreover, the January 2010 VA general medical examination report does not address whether the diabetes mellitus results in a restriction of activities - a criterion for a 40 percent disability rating.  See id.  Thus, the appellant should be afforded another VA examination.

A November 2006 VA treatment record reveals an assessment of a right hand rash.  In his August 2007 notice of disagreement, the Veteran raised a new theory of entitlement - secondary to herbicide exposure.  The RO did not consider this theory of entitlement.  In light of the above, a VA examination is necessary.  Moreover, the Veteran should also be afforded another opportunity to identify all treatment for a right hand disorder since active service.  

VA treatment records show that the Veteran had a work-related back injury in November 1997.  In a March 2007 statement, the appellant's treating VA physician opined that the low back disorder was related to a combat-related low back injury in service from jumping out of helicopters.  This opinion, however, was predicated on the claimant reporting no history of back injuries except for the in-service trauma.  That doctor also opined that the service-connected left thigh disorder "may [have] contributed to later [low back] problems."  March 2007 statement of treating VA physician, page 2.  The doctor's use of the term "may [have] contributed" renders that part of the opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  This statement raises a new theory of entitlement - secondary to the service-connected residuals of a shell fragment wound of the left calf with retained foreign bodies.  The RO did not consider this theory of entitlement.  The April 2007 VA examiner opined that it was less likely as not that the low back pain was aggravated by the in-service injury.  The examiner's rationale was that while back problems are frequently concomitant of paratroopers' activities, there is no direct link between his back problem and his military vocation.  This examiner opined on aggravation rather than incurrence.  Neither of these VA medical opinions are adequate for adjudicative purposes.  Therefore, another VA examination is necessary.

The April 2007 VA PTSD examination report reflects that the Veteran has had 26 years of Army National Guard service.  In his November 2006 claim, he reported that he received treatment for his low back disorder during National Guard service.  Hence, VA must attempt to obtain his Army National Guard service treatment records.

In his November 2006 claim, the Veteran also reported that he had received treatment at the Bedford VA Medical Center for his low back disorder.  An August 2005 VA treatment record as well as later VA medical records show that the Veteran has been treated at the North Adams Regional Hospital in North Adams, Massachusetts.  The March 2007 statement from the claimant's treating VA doctor reflects that he reported that he saw a physician in Needham, Massachusetts, in the 1970s who purportedly diagnosed lumbar spine degenerative joint disease.  In his August 2007 notice of disagreement, the Veteran reported that he was treated by Dr. Upton in Milford, Massachusetts in 1972 for his low back disorder.  In a November 2007 e-mail, the appellant's spouse stated that he was treated in the late 1970s and early 1980s at Bedford VA Medical Center for his low back disorder.  In April 2007, the RO obtained records from Bedford VA Medical Center dated from March 1998 to April 2001.  In December 2009, the Veteran reported that he had been treated at the Boston VA Medical Center for unspecified disorders.  In August 2009, the RO obtained records from Boston VA Medical Center dated in July 1998.  The AMC must attempt to obtain all records from the Bedford VA Medical Center from June 1970 to March 1998, all records from the Boston VA Medical Center from June 1970 to June 1998, all records from Dr. Upton, all records from the North Adams Regional Hospital, and all records from the physician in Needham, Massachusetts, who in the 1970s purportedly diagnosed lumbar spine degenerative joint disease, as well as any other identified medical providers.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all treatment for his low back and right hand disorders since June 1970, all treatment for his PTSD since February 2010, all treatment for his diabetes mellitus since November 2006, and to identify the doctor physician in Needham, Massachusetts, who in the 1970s purportedly diagnosed lumbar spine degenerative joint disease.  The RO/AMC should attempt to obtain all records from Dr. Upton of Milford, Massachusetts, and the North Adams Regional Hospital in North Adams, Massachusetts, as well as any other identified private medical providers.  Appellant's assistance should be requested as needed.  Regardless of the claimant's response, the RO/AMC should attempt to obtain all VA treatment records from the Bedford VA Medical Center from June 1970 to March 1998; the Boston VA Medical Center from June 1970 to June 1998; and the Albany VA Medical Center from November 2006 to April 2007, from January 2008 to July 2009, and from February 2010 to the present.  Any obtained records should be associated with the appellant's claims file.

2.  The RO/AMC should contact the service department, or if applicable the appropriate State Adjutant General, to attempt to obtain the Veteran's Army National Guard service treatment records.  Any obtained records should be associated with the appellant's claims file.  All attempts to obtain records should be documented in the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA PTSD examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD with depressive symptoms. A complete rationale for any opinion offered must be provided.

4.  Thereafter, schedule the Veteran for an appropriate VA diabetes mellitus examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to type II diabetes mellitus.  The examiner should indicate whether the Veteran's diabetes mellitus requires restriction of activities.  The examiner should indicate whether the Veteran uses an oral hypoglycemic agent and whether metformin is an oral hypoglycemic agent.  A complete rationale for any opinion offered must be provided.

5.  Thereafter, schedule the Veteran for an appropriate VA skin and neurological examination to determine whether the Veteran currently has a right hand skin and neurological disorders.  The claims folder is to be made available to the examiner to review.  
The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a right hand skin disorder.  The examiner should indicate whether the Veteran has a right hand skin or neurological disorder and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the right hand skin or neurological disorder was caused or aggravated by the service-connected type II diabetes mellitus, and whether it is at least as likely as not, i.e., is there a 50/50 chance, that the right hand skin or neurological disorder was caused by in-service herbicide exposure.  If the examiner does not diagnose a right hand skin disorder, then the examiner should comment on the validity of the diagnosis of a right hand rash made in November 2006.  A complete rationale for any opinion offered must be provided.

6.  Thereafter, schedule the Veteran for an appropriate VA orthopedic examination to determine the etiology of the low back disorder.  The claims folder is to be made available to the examiner to review, to include VA treatment records showing a work-related low back injury in November 1997.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a low back disorder.  Accepting the Veteran's reporting of back pain from in-service jumps out of helicopters during combat, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the low back disorder was caused by in-service back injuries in service, and whether it is at least as likely as not, i.e., is there a 50/50 chance, that the low back disorder was caused or aggravated by the service-connected residuals of a shell fragment wound of the left calf with retained foreign bodies.  A complete rationale for any opinion offered must be provided.

7.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

8.  After the development requested, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

9.  Thereafter, the RO/AMC must readjudicate the issues remaining on appeal, with consideration of theories of secondary service connection and herbicide exposure for the right hand disorder and with consideration of the theory of secondary service connection for the low back disorder.  The RO/AMC must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


